       Case 4:19-cv-03074-YGR Document 213 Filed 12/28/20 Page 1 of 2



     Steve W. Berman (pro hac vice)
 1   Robert F. Lopez (pro hac vice)
     Theodore Wojcik (pro hac vice)
 2   HAGENS BERMAN SOBOL
     SHAPIRO LLP
 3   1301 Second Ave., Suite 2000
     Seattle, WA 98101
 4   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 5   steve@hbsslaw.com
     robl@hbsslaw.com
 6   tedw@hbsslaw.com

 7   Shana E. Scarlett (SBN 217895)
     Benjamin J. Siegel (SBN 256260)
 8   715 Hearst Avenue, Suite 202
 9   Berkeley, CA 94710
     Telephone: (510) 725-3000
10   Facsimile: (510) 725-3001
     shanas@hbsslaw.com
11   bens@hbsslaw.com
12   Interim Lead Class Counsel in Cameron, et. al
     v. Apple Inc., Case No. 4:19-cv-03074-YGR
13

14                                UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16                                       OAKLAND DIVISION

17   IN RE APPLE IPHONE ANTITRUST                    No. 4:11-cv-06714-YGR (TSH)
     LITIGATION
18
                                                     PLAINTIFFS’ RESPONSE TO
19                                                   DEFENDANT APPLE INC.’S
                                                     ADMINISTRATIVE MOTION TO SEAL
20                                                   PORTION OF TRANSCRIPT
21
                                                     No. 4:19-cv-03074-YGR (TSH)
22   DONALD R. CAMERON, et al.,

23                       Plaintiffs,
24         v.
25
     APPLE INC.
26
                         Defendant.
27

28
         Case 4:19-cv-03074-YGR Document 213 Filed 12/28/20 Page 2 of 2




 1             Developer Plaintiffs (“Plaintiffs”) respectfully submit this Response to Defendant Apple

 2   Inc.’s Administrative Motion to Seal Portion of Transcript.1 In the Administrative Motion, Apple

 3   seeks to redact a statement made by Plaintiffs’ counsel at lines 19 through 21 on page 79 of the

 4   transcript of the hearing held before the Court on December 15, 2020, on the basis that the redaction

 5   is necessary “to protect Apple’s confidential trade secrets and to remedy a partial violation of the

 6   Protective Order.”2 Plaintiffs believe the factual information at these lines has been publicly

 7   reported.3 We understand that Apple takes a different view. To avoid unnecessary disputes, and in

 8   good faith, Plaintiffs do not oppose redaction of lines 19 through 21 on page 79 of the transcript of

 9   the December 15, 2020 hearing, or the other sealing requests made by Apple on page 2 of its

10   Administrative Motion.

11
     DATED: December 28, 2020                              HAGENS BERMAN SOBOL SHAPIRO LLP
12

13                                                         By    /s/ Steve W. Berman
                                                                 STEVE W. BERMAN (pro hac vice)
14
                                                           Robert F. Lopez (pro hac vice)
15
                                                           Theodore Wojcik (pro hac vice)
16                                                         1301 Second Avenue, Suite 2000
                                                           Seattle, WA 98101
17                                                         Telephone: (206) 623-7292
                                                           Facsimile: (206) 623-0594
18                                                         steve@hbsslaw.com
                                                           robl@hbsslaw.com
19
                                                           Shana E. Scarlett (SBN 217895)
20                                                         Benjamin J. Siegel (SBN 260260)
                                                           HAGENS BERMAN SOBOL SHAPIRO LLP
21                                                         715 Hearst Avenue, Suite 202
22                                                         Berkeley, CA 94710
                                                           Telephone: (510) 725-3000
23                                                         Facsimile: (510) 725-3001
                                                           shanas@hbsslaw.com
24                                                         bens@hbsslaw.com

25
         1
           See Defendant Apple Inc.’s Administrative Motion to Seal Portion of Transcript, Cameron et
26   al. v. Apple Inc., No. 4:19-cv-03074-YGR (N.D. Cal. Dec. 24, 2020), ECF No. 211.
         2
27         Id. at 1:4-5.
         3
             See id., Dettmer Decl., Ex. B at n. 1.
28
     RESP. TO ADMIN. MOTION TO SEAL - Case Nos.
     4:11-06714-YGR (TSH), 4:19-cv-03074-YGR (TSH)   -1-
     010818-11/1267279 V1
